1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES ARTHUR CASEY,                              )   Case No.: 1:20-cv-00420-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR APPOINTMENT COUNSEL, WITHOUT
                                                      )   PREJUDICE
14                                                    )
     M. DOCANTO, et al.,
                                                      )   (ECF No. 10)
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff James Arthur Casey is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed April 1, 2020.
21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
26   1525.
27   ///
28   ///
                                                          1
1            Without a reasonable method of securing and compensating counsel, the Court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6            The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

7    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

8    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

9    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

10   prisoners, such as lack of legal education and limited law library access, do not establish exceptional

11   circumstances that would warrant a request for voluntary assistance of counsel. In the present case, on

12   March 30, 2020, the Court screened Plaintiff’s complaint and found he failed to state a cognizable

13   claim for relief. (ECF No. 8.) Plaintiff was provided the applicable legal standards and granted leave

14   to amend. (Id.) Although Plaintiff contends that he suffers from a disability under the Americans with

15   Disabilities Act, based on a review of the complaint and the instant motion, the Court finds that

16   Plaintiff is able to articulate the facts and circumstances relating to his claims. Further, even if it

17   assumed that plaintiff is not well versed in the law and that he has made serious allegations which, if

18   proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

19   almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

20   his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

21   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

22   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                           2
1    facts necessary to support the case.”) The test is whether exception circumstances exist and here, they

2    do not. Accordingly, Plaintiff’s motion for appointment of counsel will be DENIED without

3    prejudice.

4
5    IT IS SO ORDERED.

6    Dated:       April 2, 2020
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
